DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/21.

Applicant's election with traverse of Invention III (claims 16-22) in the reply filed on 06/15/21 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully submits that it would not be unduly burdensome to simultaneously examine all the claims in this application. Further, Applicant respectfully submits that Applicant would be faced with an undue burden and expense if forced to file multiple divisional patent applications on the related groupings set forth in the Office Action” .  This is not found persuasive because the inventions require different fields of search and different text inquiries. For example, Invention I (claims 1-9) would be search in A47B47/00.CPC. and require a text search such as “method and assembling and shelf and bracket and adhesive”. Invention II (claims 10-15) would be search in A47B96/024.CPC. and require a text search such as “(shelf with end with bracket) and adhesive and (release with liner) and brace). Invention III (claims 16-22) would be .
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 16 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment: 
Claim 16, line 3: -- mount to a first support surface --; 
Claim 16, line 5:  -- mount to a second support surface --. 
 Appropriate correction is required.

Claim 19 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment: 
Claim 19: -- The kit of claim 16 wherein the adhesive comprises . – Appropriate correction is required. 
Claim 20 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment: 
Claim 20, line 2: -- the shelf support surface – Appropriate correction is required. 
21 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment: 
Claim 21, line 2: -- shelf support brace inside[[r]] – Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the package" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 18 is rejected as being dependent upon a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Newman 2019/0239647 in view of Mathews 2012/0111816.

Regarding claims 16 and 17, as best understood, Newman discloses a kit (Fig 11, #460) for a shelf system, comprising:
a shelf end bracket (Fig 11, #420A & #320 leftmost) comprising a shelf support surface (Fig 11, #320 leftmost), the shelf end bracket (Fig 11, #420A & #320 leftmost) configured to mount to a first support surface;
a shelf support brace (Fig 11, #420B & #320 middle) comprising another shelf support surface (Fig 11, #320 middle), the shelf support brace (Fig 11, #420B & #320 middle) configured to mount to a second support surface;
an adhesive material [0063] that is no greater in area than the support surface (Fig 11, #320 leftmost or #320 middle) of one or both of the shelf end bracket (Fig 11, #420A & #320 leftmost) and the shelf support brace (Fig 11, #420B & #320 middle) [0063] (claim 16); 
and a shelf (Fig 11, #150) (claim 17); 


Newman has been discussed above but does not explicitly teach a kit comprising a container containing the shelf end bracket, the shelf support brace the adhesive material, and the shelf (claims 16 & 17).

Mathews a kit (Figs 1 & 2) comprising a container (Fig 2, #50) containing a shelf end bracket (Fig 1, #20 leftmost), a shelf support brace (Fig 1, #20 rightmost), a shelf (Fig 1, #14), and other components (Fig 1, #40 & #44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost), the shelf support brace (Newman, Fig 11, #420B & #320 middle), the adhesive material (Newman, [0063]), and the shelf (Newman, Fig11, #150) of Newman within a shipping container (Mathews, Fig 2, #50) in order to ship the shelving system or kit (Newman, Fig 11) of Newman form one location to another. 


Regarding claim 22, modified Newman discloses the kit wherein the shelf support brace (Newman, Fig 11, #420B & #320 middle) comprises a rod hanging structure (Newman, hole in #420B) configured to hold a rod (Newman, Fig 11,#134B).

18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman 2019/0239647 and Mathews 2012/0111816; and further in view of Birillo 4,793,267.

Regarding claim 18, modified Newman discloses the kit wherein the shelf (Newman, Fig 11, #150) comprises at least one of a particleboard (Newman, [0038]).

Modified Newman has been discussed above but does not explicitly teach wherein the shelf comprises at least one of a fibreboard, a hollow core board and a honeycomb board.

	Birillo discloses a shelf (#10) comprising at least one of a fibreboard, a hollow core board (col 3, lines 6-12) and a honeycomb board (#22) (col 3, lines 6-12).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the shelf (Newman, Fig 11, #150) of modified Newman form at least one of a hollow core board (Birillo, col 3, lines 6-12) and a honeycomb board (Birillo, #22) (Birillo, col 3, lines 6-12) in order reduce the weight of the shelf (Newman, Fig 11, #150) and increase the strength of the shelf without increasing the weight of the shelf (Newman, Fig 11, #150) (Birillo, col 3, lines 10-12). Further, the substitution of one known shelf material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman 2019/0239647 and Mathews 2012/0111816; and further in view of McKee 4,870,907.

Regarding claim 19, modified Newman has been discussed above but does not explicitly teach the kit wherein the adhesive comprises a double-sided tape.

McKee discloses a kit (Figs 1 & 2) comprising a shelf (Figs 1 & 2, #16), shelf brackets (Fig 1, #17L & #17R), and an adhesive (Figs 1 & 2, #19), wherein the adhesive (Figs 1 & 2, #19) comprises a double-sided tape (col 2, lines 6-10) and a release liner (McKee, Figs 1 & 2, #20) (for claim 20 below).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the screws (Newman, Fig 11, #130A) and/or adhesive (Newman, [0063]) of Newman with a double sided adhesive strips (McKee, Figs 1 & 2, #19) in order to further secure the connections between the  
the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost) and the shelf (Newman, Fig 11, #150) and between the shelf support brace (Newman, Fig 11, #420B & #320 middle) and the shelf (Newman, Fig 11, #150) of modified Newman. Further, the substitution of one known fastening means/adhesive for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 20, modified Newman discloses the kit wherein the double-sided tape (McKee, Figs 1 & 2, #19) is adhered to the shelf support surface (Newman, Fig 11, #320 leftmost and/or #320 middle) of one or both the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost) and the shelf support brace (Newman, Fig 11, #420B & #320 middle) within the container (Mathews, Fig 2, #50), the double-sided tape (McKee, Figs 1 & 2, #19) comprising a release liner (McKee, Figs 1 & 2, #20).

Regarding claim 21, modified Newman has been discussed above but does not explicitly teach the kit of claim 19, wherein the double-sided tape is separate from the support surface of one or both the shelf end bracket and the shelf support brace inside the container, the double-sided tape comprising a release liner.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ship the kit of modified Newman with the double-sided tape (McKee, Figs 1 & 2, #19) being separate from the shelf support surface (Newman, Fig 11, #320 leftmost and/or #320 middle) of one or both the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost) and the shelf support brace (Newman, Fig 11, #420B & #320 middle) inside the container (Mathews, Fig 2, #50) since it is well known in order to prevent the double-sided tape (McKee, Figs 1 & 2, #19) from becoming damaged or wet during shipping and prevent  double-sided tape (McKee, Figs 1 & 2, #19) from inadvertently falling off the shelf support surface(s) (Newman, Fig 11, #320 leftmost and/or #320 middle) of modified Newman during .



Claims 19 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman 2019/0239647 and Mathews 2012/0111816 and further in view of Sisto 2019/0053623.

Regarding claims 19 and 21, modified Newman has been discussed above but does not explicitly teach the kit comprising a double-sided tape comprising the adhesive material (claim 19); wherein the double-sided tape is separate from the support surface of one or both the shelf end bracket and the shelf support brace inside the container, the double-sided tape comprising a release liner (claim 21).

Sisto teaches that it well known for a shelf system (Fig 1) to have a shelf (Fig 1, #110) attached to a shelf bracket (Fig 1, #200) with a double-sided adhesive tape (Fig 1, #500) [0039]; wherein preassembly the double-sided tape (Fig 1, #500) is separate from a surface of the shelf bracket (Fig 1, #200) (as shown in Fig 1), the double-sided tape (Fig 1, #500) comprising a release liner [0037] (claim 21).



the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost) and the shelf (Newman, Fig 11, #150) and between the shelf support brace (Newman, Fig 11, #420B & #320 middle) and the shelf (Newman, Fig 11, #150) of modified Newman. Further, the substitution of one known fastening means/adhesive for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ship the kit of modified Newman with the double-sided tape (Sisto, Fig 1, #500) being separate from the shelf support surface (Newman, Fig 11, #320 leftmost and/or #320 middle) of one or both the shelf end bracket (Newman, Fig 11, #420A & #320 leftmost) and the shelf support brace (Newman, Fig 11, #420B & #320 middle) inside the container (Mathews, Fig 2, #50) since it is well known in order to prevent the double-sided tape (Sisto, Fig 1, #500) from becoming damaged or wet during shipping and prevent double-sided tape (McKee, Figs 1 & 2, #19) from inadvertently falling off the shelf support surface(s) (Newman, Fig 11, #320 leftmost and/or #320 middle) of modified Newman during shipping. Further, it has been held that constructing a formerly integral structure (i.e. an .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEVIN K BARNETT/           Examiner, Art Unit 3631